Citation Nr: 0311754	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  93-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
(neuropsychological) disorder; headaches; joint pain; right 
hand numbness; gastrointestinal/irritable bowel problems; a 
foot condition; amblyopia; and a back disorder, all claimed 
as due to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left elbow with traumatic 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to September 
1983, from November 1990 to May 1991, and from September 1994 
to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
San Juan Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

In response to notice of medical examinations scheduled for 
development of evidence with regard to the issues currently 
on appeal, the veteran advised the VA medical center that he 
had returned to active duty, and indicated that he would 
reopen his claim upon his return from active duty.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issues 
of service connection for a psychiatric (neuropsychological) 
disorder, headaches, joint pain, right hand numbness, 
gastrointestinal/irritable bowel problems, a foot condition, 
amblyopia, and a back disorder, all claimed as due to an 
undiagnosed illness, and the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the left elbow with traumatic degenerative joint 
disease.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

The veteran perfected the above issues for appeal at various 
times during the course of his appeal.  

In August 2002, the Board sent these issues for further 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  The development included scheduling the 
veteran for various VA examinations in order to obtain 
opinions about the nature and etiology of the disorders 
claimed for service connection and the nature and severity of 
his service-connected residuals of a fracture of the left 
elbow with traumatic degenerative joint disease.  

In response to the Board's request for development, the 
veteran contacted the San Juan VAMC, and advised that he had 
returned to active military service.  Thus, he would not be 
reporting for the scheduled examinations, and it was noted in 
the medical records (now incorporated within the claims 
folder) that the veteran was withdrawing his claims as a 
result of his being on active duty.  It was further indicated 
that the veteran would reopen his claims upon his return. 

Based upon the veteran's actions, he withdrew his appeal as 
to the pending issues.  Hence, there remains no matter for 
the Board's consideration.  Accordingly, the Board must 
dismiss the current appeal on the issues of service 
connection for a psychiatric (neuropsychological) disorder; 
headaches; joint pain; right hand numbness; 
gastrointestinal/irritable bowel problems; a foot condition; 
amblyopia; and a back disorder, all claimed as due to an 
undiagnosed illness, and the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the left elbow with traumatic degenerative joint 
disease.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2002).


ORDER

The issues of service connection for a psychiatric 
(neuropsychological) disorder; headaches; joint pain; right 
hand numbness; gastrointestinal/irritable bowel problems; a 
foot condition; amblyopia; and a back disorder, all claimed 
as due to an undiagnosed illness are dismissed.  

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of a fracture of the left elbow with 
traumatic degenerative joint disease is dismissed.  




		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

